JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the mem-oranda filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s detention order be affirmed. Appellant has been indicted for an offense that triggers the statutory presumption of dangerousness and risk of flight. See 18 U.S.C. § 3142(e)(3). The government offered evidence that appellant was a knowing participant in a drug distribution conspiracy. Although appellant has presented rebuttal evidence, including family ties and a minimal criminal history, the district court did not commit reversible error in determining that no conditions or combinations of conditions would reasonably assure appellant’s appearance or the safety of the community if appellant were released. Id. § 3142(e).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.